Citation Nr: 0334494	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-17 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury..


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to July 
1984.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision in 
which the RO denied the veteran's claim for a rating in 
excess of 10 percent.  The veteran filed a notice of 
disagreement (NOD) in September 2002.  A statement of the 
case (SOC) was issued in November 2002, and a substantive 
appeal was submitted later that month.  


REMAND

The record reflects that specific additional development of 
the claim on appeal is warranted.  

The evidence establishes that the veteran had degenerative 
joint disease as a residual in-service left knee injury.  In 
connection with the claim for increase, the veteran underwent 
VA  examination  in October 2002; however, the Board finds 
that the results of such examination are inadequate for 
evaluating the extent of the veteran's disability, for 
several reasons.  The VA examiner did not have complete 
records available for review, even though the veteran's 
history should be considered in connection with examination 
(see, e.g., 38 C.F.R. § 4.1 (2003).  Moreover, the VA 
examiner did not offer any opinion as to the extent to which 
the veteran may experience additional functional loss with 
repeated use and/or during flare-ups of pain.  This is 
particularly important because, during the examination,  the 
veteran complained of periods of flare-up during any type of 
strenuous activity, and the examiner noted that the veteran 
had pain on flexion and stopped when the pain started.  The 
examiner did not quantify the additional range of motion loss 
during flare-ups.  

In this regard, the Board notes that, when evaluating joints 
on the basis of limited motion, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2003).  These determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors, to include with repeated use and during 
flare-ups.  See DeLuca, 8 Vet. App at 205-207.  

Therefore, the Board finds that, to get an accurate depiction 
of the disabling effects of the service-connected left knee 
disability, another examination is warranted.  See 38 C.F.R. 
§ 4.2.  The veteran is hereby advised that a failure to 
report to any such scheduled examination, without good cause, 
will result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo that 
examination, the Board finds that the RO should obtain any 
outstanding treatment records and give the veteran another 
opportunity to present additional information and/or evidence 
in support of his claim.  In a July 2001 letter, the RO 
notified the veteran of the duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  In this 
letter, the RO requested that the veteran provide information 
and, if necessary, authorization, to permit it to obtain 
pertinent outstanding medical records, or that the veteran 
provide the evidence, himself.  The RO's July 2001 letter 
indicated a 60-day time period for response.  A second letter 
in August 2001 likewise indicated a 60-day time period for 
response.  The RO adjudicated the veteran's claim four months 
later, in December 2001, continuing the denial of the claim.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board finds that the 60-day response period and premature 
adjudication in the present case is similarly misleading.  
Therefore, since this case is being remanded for the 
additional development described above, the Board finds that 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to submit the additional information 
and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Adjudication of the claim should include specific 
consideration of whether separate, compensable evaluations 
are warranted for limited and/or painful motion due to 
degenerative arthritis of the left knee (under Diagnostic 
Code 5003) and for instability of the left knee (under 
Diagnostic Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  
See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14). . 
(The supplemental SOC (SSOC) that explains the basis for the 
RO's determinations must include citation and discussion of 
the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§  3.102 and 3.159 (2003)-not cited to in the 
November 2002 SOC.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds (or a 
reasonable time period for the veteran's 
response has expired) and all available 
records and/or responses from each 
contacted entity are associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of the left knee.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays and range of 
motion studies, reported in degrees) 
should be accomplished, and all clinical 
findings should be reported in detail.  

Regarding the latter, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left knee disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation.  If instability is present,  
the examiner should specifically state 
whether such instability is slight, 
moderate or severe.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the examination sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim for increased rating for the left 
knee disability, in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b).  Otherwise, the RO must 
document its consideration of whether, 
pursuant to the authority cited to above, 
separate, compensable evaluations for 
arthritis and for instability of the left 
knee are warranted.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



